DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments filed 8/31/2021, with respect to the various rejection of claims 1-11, 13-23 and 25 have been fully considered and are sufficient to overcome the previously cited rejections, as these claims have been cancelled and the subject matter of newly added claims 26-30 define over the prior art reference of Iritani et al (6,347,528).  

Allowable Subject Matter
Claims 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that prior art does not teach in combination with the remaining claim limitations, a waste heat recovery system including a waste heat recovery heat exchanger which is configured to recover heat from a compressed gas by connecting to a gas piping that sends the delivers compressed gas from a compressor main body to customers and a control device which controls a circulation pump in cases where the temperature of the compressed gas is equal to or lower than the temperature of the water.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        November 1, 2021